DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
              The prior 35 U.S.C. 103 rejections of independent claims 1 and 5 (1/12/22) are hereby withdrawn in light of amendments to the claims that incorporate allowable subject matter

Allowable Subject Matter
Claims 1, 4, 5, 8 and 10 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in independent claims 1 and 5 including updating sentiment priors based on predicted user attributes, wherein the sentiment priors of the topic model are further trained by inputting a set of words into the topic model; determining a set of nearest neighbors for each of the words of the set, determining a representation for each of the words of the set, wherein the representation is a word vector in the semantic space; calculating a regularization coefficient of the regularizer to define the regularizer by estimating with a counter, for each of the words of the set, probabilities of occurring 
           Fu (“Weakly supervised topic sentiment joint model with word embeddings”) discloses a method for jointly mining sentiments, topics and their associations from online reviews including determining representations for each word in the reviews using a topic model, wherein the representations are word vectors in a semantic space,
estimating the representations, which are determined as the word vectors in the semantic space, using the sentiment priors which are included in the topic model and trained based on representations distributed using a regularizer which defines a same sentiment to words having similar word vectors, but does not explicitly disclose the combination of limitations recited in the independent claims
           Tutubalina (“Inferring Sentiment-Based Priors in Topic Models”) discloses the use of topic models for sentiment analysis including predicting user attributes by a topic model using the sentiment priors trained based on the representations distributed by using a reqularizer, wherein the user attributes comprise at least one a location, a gender, and an age of a user and updating the sentiment priors based on the predicted user attributes, but does not explicitly disclose the combination of limitations recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658